Motion to Abate Denied; Dismissed and Memorandum Opinion filed July 1,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00873-CR

                    EMANUEL JOEL THOMAS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1457656

                          MEMORANDUM OPINION

      Appellant was convicted of aggravated assault with a deadly weapon. The
trial court assessed punishment at ten years and one day’s confinement.
Subsequently, the trial court granted appellant’s motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). Because appellant has been
granted a new trial, there is no final conviction to appeal.

      Accordingly, we deny the motion to abate and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                           2